In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), dated December 7, 1992, as denied his motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar appealed from, with costs.
The Supreme Court properly concluded that there were issues of fact as to whether the injured plaintiff suffered a "serious injury” within the meaning of the Insurance Law (see, Insurance Law § 5102 [d]; Lopez v Senatore, 65 NY2d 1017; Bates v Ferrara, 171 AD2d 635). Mangano, P. J., Balletta, O’Brien, Hart and Florio, JJ., concur.